                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-188-FDW

JAMES C. McNEILL,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
MARQUHNE BENJAMIN JOHNSON, et al., )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on periodic status review of the file.

       Plaintiff filed this action pursuant to 42 U.S.C. § 1983 and the Complaint passed initial

review against Defendants including Marquhne Benjamin Johnson. (Doc. No. 10). The North

Carolina Department of Public Safety (“NCDPS”) was unable to procure service waiver for

Defendant Johnson but provided his full name and last known address. (Doc. No. 15). The United

States Marshal was unable to serve Defendant Johnson, stating “Def moved … No forwarding info

left. No employment updates or changes in DMV. Unable to locate Defendant.” See (Doc. No.

22).

       Rule 4(m) of the Federal Rules of Civil Procedure allows a court to dismiss sua sponte

unserved defendants after 90 days following the filing of the complaint. Fed. R. Civ. P. 4(m); see

also Fed. R. Civ. P. 6(b)(1)(B) (when an act must be done within a specified time, a court may, for

good cause, extend that time on motion made after the time has expired if the party failed to act

because of excusable neglect).

       The Complaint in the instant case was signed on April 7, 2018 and docketed on April 12,

2018. (Doc. No. 1). More than 90 days have expired and Defendant Johnson has not been served.

                                                1
Plaintiff is Ordered to file a Response within fourteen (14) days of this Order showing cause why

Defendant Johnson should not be dismissed from this action. Plaintiff is cautioned that failure to

comply with this Order will likely result in the dismissal of this case without prejudice and without

further notice as to Defendant Johnson.

       IT IS THEREFORE ORDERED that Plaintiff shall, within fourteen (14) days of this

Order, file a Response showing cause why Defendant Johnson should not be dismissed from this

action. Failure to comply with this Order will probably result in dismissal of Defendant Johnson

from this action without prejudice.


                                           Signed: December 21, 2018




                                                 2
